Case 1:15-cr-00252-PKC-RML Document 1215 Filed 03/07/19 Page 1 of 3 PageID #: 18671


¥                            UNITED STATES DISTRICT COURT
                                             FOR THE                              MAR - 7 20!9 ^
                            EASTERN DISTRICT OF NEW YORK
                                                                             BROOKLYN OFFICE
                                                      -X

    UNITED STATES OF AMERICA,
                                       Plaintiff,
                                                                   NOTICE OF APPEAL
                    - against -
                                                                   15 Or. 00252 (PKG)
    EDUARDO LI,
                                       Defendant


                                                      -X



    Notice is hereby given that Eduardo Li hereby appeals to the United States Court of
    Appeals for the Second Circuit from the decision of the District Court imposing restitution
    on Eduardo Li, which Restitution Order was entered in this action on the 24^^ day of
    February, 2019.




                                                      Samuel Rosenthal(SR-9717)
                                                      NELSON MULLINS SCARBOROUGH
                                                     & RILEY, LLP
                                                     280 Park Ave.,
                                                     New York, New York 10017
                                                     (202)689-2915
                                                     Sam.Rosenthal@nelsonmullins.com


                                                      Attorneys for Eduardo Li

    March 6, 2019
       Case 1:15-cr-00252-PKC-RML Document 1215 Filed 03/07/19 Page 2 of 3 PageID #: 18672




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NEW YORK
                                                                      X

                  united states of AMERICA



                                                        Plaintiff,               Affirmation of Service
                                       -against-
                 EDUARDO LI

                                                                               j5      CR00252        ( PKC)
                                                        Defendant.




                           I, Samuel Rosenthal
                                                                     declare under penalty of perjury that I have
                 served a copy ofthe attached Notice of Appeal

                upon All Counsel


                whose address is: via ecf



               Dated: 3/6/19
                         New York                 New York


                                                                            s
                                                                     Signature

                                                                     Nelson Mullins, 280 Park Ave, 15th F1 West
                                                                     Address

                                                                     New York, NY IOOI7
                                                                     City, State,Zip Code




Affirmation of Service(USDC-EDNY)- January 2003
Case 1:15-cr-00252-PKC-RML Document 1215 Filed 03/07/19 Page 3 of 3 PageID #: 18673




                         8XRPDUPLIMTE

                         Court Name; Eastern District of Men York
                         Division; 1
                         Receipt Number: 4653137783
                         Cashier ID: sraejia
                         Transaction Date: 03/07/2019
                         Payer Name: NELSON MULLINS RILEY
                         NOTICE OF APPEAL/DOCKETING FEE
                         For: NELSON MULLINS RILEY
                         Case/Party: D-NYE-1-CR-15-000252-002
                         Amount:        $505.00
                        PAPER CHECK CONVERSION
                         Amt Tendered: $505.00

                        Total Due:      $505.00
                        Total Tendered: $505.00
                        Change Amt:     $o 00
